                   Case 2:90-cv-00520-KJM-DB Document 6609 Filed 04/15/20 Page 1 of 2


               1 DONALD SPECTER – 083925                       MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                          JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                     ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                             THOMAS NOLAN – 169692
               3 1917 Fifth Street                             LISA ELLS – 243657
                 Berkeley, California 94710-1916               JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                     MICHAEL S. NUNEZ – 280535
                                                               JESSICA WINTER – 294237
               5                                               MARC J. SHINN-KRANTZ – 312968
                                                               CARA E. TRAPANI – 313411
               6                                               ALEXANDER GOURSE – 321631
                                                               ROSEN BIEN
               7                                               GALVAN & GRUNFELD LLP
                                                               101 Mission Street, Sixth Floor
               8                                               San Francisco, California 94105-1738
                                                               Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                        Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                   PLAINTIFFS’ DESIGNATION OF
                                                               EXPERT FOR APRIL 21, 2020
              16          v.                                   EVIDENTIARY HEARING
              17 GAVIN NEWSOM, et al.,                         Judge: Hon. Kimberly J. Mueller
                                                               Date: April 21, 2020
              18                 Defendants.                   Time: 10:00 a.m.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3528454.2]                PLAINTIFFS’ DESIGNATION OF EXPERT FOR APRIL 21, 2020 EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6609 Filed 04/15/20 Page 2 of 2


               1         Pursuant to this Court’s April 10, 2020 order, ECF No. 6600, Plaintiffs hereby
               2 designate Marc Stern, M.D., as their expert for the forthcoming evidentiary hearing slated
               3 for April 21, 2020. Dr. Stern previously has submitted testimony in support of Plaintiffs’
               4 Emergency Motion before the Three-Judge Court (ECF Nos. 6524, 6561), and his
               5 curriculum vitae can be found as Exhibit A to his declaration filed on March 25, 2020
               6 (ECF No. 6524).
               7
               8 DATED: April 15, 2020                  Respectfully submitted,
               9                                        ROSEN BIEN GALVAN & GRUNFELD LLP
              10
                                                        By: /s/ Lisa Ells
              11                                            Lisa Ells
              12
                                                        Attorneys for Plaintiffs
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                               1
[3528454.2]               PLAINTIFFS’ DESIGNATION OF EXPERT FOR APRIL 21, 2020 EVIDENTIARY HEARING
